848 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frederick A. PATMON, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 88-1069.
United States Court of Appeals, Sixth Circuit.
May 2, 1988.

USTC
DISMISSED.
Before KRUPANSKY and BOGGS, Circuit Judges and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The petitioner seeks review of certain interlocutory orders of the Tax Court.  These orders appealed from quashed three subpoenas and denied petitioner's motions:  to postpone trial, to disqualify the trial judge, and to stay proceedings in the Tax Court.  The Commissioner now moves to dismiss this appeal on grounds that no final decision has been rendered in this action and that the orders appealed from are nonappealable interlocutory orders.  The petitioner has not responded to the motion.


2
This Court has jurisdiction to review decisions of the Tax Court which are final orders specifying the amount or nonexistance of a deficiency, or orders granting all relief sought and disposing of the entire proceeding.  26 U.S.C. Sec. 7482 (1986);  Licavoli v. Commissioner, 318 F.2d 281 (6th Cir.1963);  accord, Krieder v. Commissioner, 762 F.2d 580, 584 (7th Cir.1985);  Louisville Builders Supply Co. v. Commissioner, 294 F.2d 333 (6th Cir.1961);  Sampson v. Commissioner, 710 F.2d 262, 264 (6th Cir.1983).  In the present case, the orders appealed from are neither final nor dispositive of this action.  Although certain interlocutory orders may be appealed pursuant to 26 U.S.C. Sec. 7284(a)(1) (1986), that section does not apply to this case.  Accordingly,


3
It is ORDERED that the motion to dismiss is granted.